Citation Nr: 1746185	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the issue on appeal for additional development.  

The case was brought before the Board in April 2015, at which time the Board denied service connection for hairy cell leukemia, to include as due to herbicide exposure.  The Veteran appealed the April 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 memorandum decision, the Court set aside the April 2015 Board decision denying service connection for hairy cell leukemia, to include as due to herbicide exposure, and remanded the matter for readjudication consistent with the decision.  The case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his hairy cell leukemia was caused by his exposure to herbicides during his active duty service in Thailand.  He asserts that he was stationed at the U-Tapao Royal Air Force Base in 1967.  He said that while performing his duties as an aircraft mechanic, he was exposed to aircraft covered with herbicides, and he worked at the airfields where herbicides had been sprayed to destroy vegetation.  Furthermore, the Veteran states that he was housed in a tent located in a vegetation-less area "within short proximity to the fence lines."  See June 2010, January 2011, and June 2011 statements.  

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section H.5.a. (Revised November 12, 2015).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of the Royal Thai Air Force bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b. (Revised November 12, 2015).

In the February 2017 memorandum decision, the Court found that the Board, in its April 2015 decision, did not adequately address whether the Veteran had served in Thailand, to include whether any claimed service was along the perimeter of the U-Tapao Royal Thai Air Force Base.  In that regard, the Court found that the Board, in finding the Veteran's statements that he had served in Thailand to be not credible, did not consider the evidence in the record.  Specifically, the Court noted that a March 1967 optometric examination indicated that the Veteran was leaving for Thailand for two months in March 1967 if he could pass his Class III flying physical and obtain glasses.  The Court found it significant that examination reports both before and after March 1967 reflect that the Veteran qualified for Class III flying despite his defective vision.  Collectively, the Court surmised that those documents supported the Veteran's assertions that he was deployed to Thailand in 1967.  Given that the Board had not made the threshold finding that the Veteran served in Thailand, the Court would not address whether the Veteran's claimed service in Thailand included qualifying duties along the perimeter of the U-Tapao Royal Air Force Base.  

However, the record, as it stands, does not corroborate the Veteran's lay assertions to the effect that his living quarters in a tent brought him near the base perimeter.  Therefore, additional information must be obtained on remand.  The AOJ should ask the Veteran to indicate the unit that he served with while stationed at the U-Tapao Royal Air Force Base in 1967, to explain his sleeping arrangements warranting that he slept in a tent while stationed at the base, instead of the barracks, and to estimate how close to the perimeter or fence line his living quarters was located.  Additionally, the AOJ should make the necessary efforts to have the appropriate records repository and/or source clarify where military personnel, who were stationed at U-Tapao Royal Air Force Base in 1967 and working as aircraft mechanics, were housed, and what proximity that housing was to the perimeter of the base.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran for information to support his claim that he served in Thailand, including indicating the unit that he served with while stationed at the U-Tapao Royal Air Force Base in 1967, explaining why he was sleeping in a tent while stationed at the base, instead of in the barracks, and providing an estimate of how close his living quarters were to the perimeter or fence line of the base.  

2.  After the above is completed, to the extent possible, undertake appropriate development to research where military personnel, who were stationed at U-Tapao Royal Air Force Base in 1967 and working as aircraft mechanics, and if possible, specifically in the Veteran's unit, were housed, to include tents, and what proximity that housing was to the perimeter of the base.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




